Per Curiam.
The motions to dismiss are denied and the causes are remanded to the Appellate Division for further proceedings. See In re Senior Appeals Examiners, 60 N. J. 366 (1972).
During oral argument we were advised that some of the appellants are attacking the Commission’s determinations in the federal district court as well as here. Such simultaneous proceedings entail litigious vexation and harassment; beyond that they entail the wastage of judicial facilities and reflect adversely on judicial administration. Since the moving papers before us do not seek any pertinent relief we need not now pursue the matter. However, we note that if hereafter active steps are taken towards the simultaneous prosecution of the proceedings in both courts the Attorney General may readily move for a suitable stay or such other relief as may be appropriate. See Devlin v. National Broadcasting Co., Inc., 47 N. J. 136 (1966); Mennonna v. Penna. R. Co., 5 N. J. Misc. 233 (Sup. Ct. 1937); Amdur v. Lizars, 373 F. 2d 103 (4 Cir. 1967); Mottolese v. Kaufman, 176 F. 2d 301 (3 Cir. 1949); Note, “Stays of Federal Proceedings in Deference to Concurrently Pending State Court Suits,” 60 Colum. L. Rev. 684 (1960); Vestal, “Repetitive Litigation,” 45 Iowa L. Rev. 535 (1960); Note, “Power to Stay Federal Proceedings Pending Termination of Concurrent State Litigation,” 59 Yale L. J. 978 (1950).
*375Motion to dismiss denied and remanded—-Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Mountain—7.
Opposed—Hone.